United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 10-2955
                                 ___________

Eric C. Burgie,                         *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
       v.                               * District Court for the Eastern
                                        * District of Arkansas.
Jim R. Hannah, Chief Justice,           *
Arkansas Supreme Court; Donald          * [UNPUBLISHED]
L. Corbin, Senior Associate Justice,    *
Arkansas Supreme Court; Annabelle       *
Clinton Imber, Associate Justice,       *
Arkansas Supreme Court; Paul E.         *
Danielson, Associate Justice, Arkansas *
Supreme Court; Jim Gunter, Associate *
Justice, Arkansas Supreme Court;        *
Robert L. Brown, Associate Justice,     *
Arkansas Supreme Court; Elana Willis, *
Associate Justice, Arkansas Supreme     *
Court; Sue Newbery, Clerk, Arkansas *
Supreme Court,                          *
                                        *
             Appellees.                 *
                                   ___________

                           Submitted: January 24, 2011
                              Filed: January 28, 2011
                               ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.
       Eric Burgie appeals following the district court’s1 grant of summary judgment
in this 42 U.S.C. § 1983 action against state-court judges and a clerk.

       Having reviewed the record de novo, see Bandy-Bey v. Crist, 578 F.3d 763, 765
(8th Cir. 2009) (per curiam) (standard of review), we conclude that the district court
properly dismissed the defendant judges based on absolute judicial immunity, and that
the court also properly granted summary judgment to the remaining defendant because
there was no evidence from which a jury could find in favor of Burgie on his
constitutional claims. Specifically, there is no evidence that Burgie was denied access
to the courts to present a nonfrivolous legal claim, that he was treated dissimilarly to
similarly situated persons, or that he was denied due process. We also find no abuse
of discretion in the denial of leave to amend or in the denial of the motions for recusal
and for a more definite statement. Accordingly, we affirm. See 8th Cir. R. 47B.

                        ______________________________




      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.

                                          -2-